FILED
                            NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10141

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00340-JAS-
                                                 LAB-1
 v.

FEDERICO MARTINEZ ARROYO,                        MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                             Submitted March 22, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Frederico Martinez Arroyo appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea convictions

for possession with intent to distribute cocaine and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of cocaine and importation of methamphetamine, in violation of 21

U.S.C. §§ 952(a) and 960(b)(3). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Martinez Arroyo contends that the district court procedurally erred at

sentencing by failing to address his argument that he should receive a lower

sentence because of his need for medical care and his age. Because Martinez

Arroyo did not object on these grounds below, we review for plain error. See

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010); United

States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      The record indicates that the district court listened to the attorneys’ simple

and straightforward arguments for a variance based on Martinez Arroyo’s age and

health and imposed a substantial downward variance. Martinez Arroyo offers no

evidence or argument that the sentence would have been lower if the court had

more explicitly addressed his age and health arguments. Thus, Martinez Arroyo

has not shown that the district court committed an error that was plain and affected

his substantial rights. See Rita v. United States, 551 U.S. 338, 356-59 (2007);

United States v. Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en banc); Dallman, 533

F.3d at 761-62.

      AFFIRMED.


                                          2